Case 4:21-cv-00429 Document 1-1 Filed on 02/08/21 in TXSD Page 1 of 5




                       EXHIBIT A
  Case 4:21-cv-00429 Document 1-1 Filed on 02/08/21 in TXSD Page 2 of 5

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    01/08/2021
                                                                                                    CT Log Number 538856056
TO:         Stacy Walker
            Fiesta Mart, Inc.
            5444 Westheimer Rd, Suite 101
            Houston, TX 77056

RE:         Process Served in Texas

FOR:        Fiesta Mart, L.L.C. (Domestic State: TX)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  KIMBERLY MORGAN, Pltf. vs. FIESTA MART L L C, Dft.
                                                  Name discrepancy noted.
DOCUMENT(S) SERVED:                               -
COURT/AGENCY:                                     None Specified
                                                  Case # 202100643
NATURE OF ACTION:                                 Personal Injury - Failure to Maintain Premises in a Safe Condition
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:                         By Process Server on 01/08/2021 at 01:52
JURISDICTION SERVED :                             Texas
APPEARANCE OR ANSWER DUE:                         None Specified
ATTORNEY(S) / SENDER(S):                          None Specified
ACTION ITEMS:                                     SOP Papers with Transmittal, via UPS Next Day Air , 1ZX212780128578097

                                                  Image SOP

                                                  Email Notification, Stacy Walker walkers@fiestamart.com

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  1999 Bryan Street
                                                  Suite 900
                                                  Dallas, TX 75201
                                                  866-203-1500
                                                  DealTeam@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / RP
                Case 4:21-cv-00429 Document 1-1 Filed on 02/08/21 in TXSD Page 3 of 5


                                                                    0.   Wolters Kluwer

                               PROCESS SERVER DELIVERY DETAILS




Date:                            Fri, Jan 8, 2021

Server Name:                     Guy Connelly




Entity Served                    FIESTA MART, L.L.C.

Agent Name                       CT CORPORATION SYSTEM

Case Number                      202100643

J urisdiction                    TX




                                                                1
                Case 4:21-cv-00429 Document 1-1 Filed on 02/08/21 in TXSD Page 4 of 5
                                                 CAUSE NO.202100643
COPY OF PLEADING PROVIDED BY PLT


                                                     RECEIPT NO: 888269 TRACKING NO: 73828678
                                                        EML
Plaintiff:                                                             In The 189th
MORGAN,KIMBERLY                                                        Judicial District Court of
VS.                                                                    Harris County, Texas
Defendant:                                                             201 CAROLINE
FIESTA MART L L C                                                      Houston, Texas
                                                CITATION CORPORATE
THE STATE OF TEXAS
County of Harris

To:   FIESTA MART LLCA TEXAS CORPORATION MAY BE SERVED THROUGH ITS REGISTERED
AGENT FOR SERVICE CT CORPORATION SYSTEM
1999 BRYAN STREET STE 900,DALLAS TX 75201
OR WHEREVER IT MAY BE FOUND

        Attached is a copy of: PLAIN IMP'S ORIGINAL PETITION

This instrument was filed on January 6, 2021 in the above cited cause number and court. The instrument attached describes
the claim against you.

         YOU HAVE BEEN SUED. You may employ an attorney. If you or your Attorney do not file a written answer with
the District Clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration date of 20 days after
you were served this citation and petition, a defaultjudgment may be taken against you. In addition to filing a written answer
with the clerk, you may be required to make initial disclosures to the other parties of this suit. These disclosures generally
must be made no later than 30 days after you file your answer with the clerk. Find out more at TexasLawHelp.org.

        This citation was issued on January 7, 2021, under my hand and seal of said court.



Issued at the request of:                                                         Marilyn Burgess, District Clerk
JOSEPH,LEENA TREASA                                                               Harris County, Texas
6200 GULF FREEWAY SUITE 410                                                       201 CAROLINE Houston Texas 77002
HOUSTON,TX 77023                                                                 (PO Box 4651, Houston, Texas 77210)
713-349-1500
Bar Number: 24084374
                                                                                  Generated By:MARIA RODRIGUEZ




                                                                                                                             •
                Case 4:21-cv-00429 Document 1-1 Filed on 02/08/21 in TXSD Page 5 of 5




                                                                              Tracking Number:73828678
EML



                                                   CAUSE NUMBER:202100643


PLAINTIFF: MORGAN,KIMBERLY                                                            In the 189th
      vs.                                                                              Judicial District Court of
DEFENDANT: FIESTA MART L L C                                                           Harris County,Texas




                                       OFFICER - AUTHORIZED PERSON RETURN

Came to hand at           o'clock     . M.on the                 day of                                  ,20        . Executed at

(Address)
 in

                          County at o'clock        . M. On the            day of                                    ,20        ,by

Delivering to                                                            defendant, in person, a true copy of this Citation
together with the accompanying             copy (ies) of the «Attachment». Petition attached thereto and I endorsed on said
copy of the Citation the date of delivery.

To certify which I affix my hand officially this                    day of                                              ,20.

Fees $


                Affiant
                             [80                                             By
                                                                                                         Deputy

On this day,                                                          , known to me to be the person whose signature
appears on the foregoing return, personally appeared. After being by me duly sworn, he/she stated that this citation was
executed by him/her in the exact manner recited on the return.

SWORN TO AND SUBSCRIBED BEFORE ME,On this                            day of                                               ,20_.



                                                                             Notary Public
